DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation of 17/080,325, filed on 10/26/2020, Patent No. 11,210,039 which is a continuation-in-part of 16/452,038, filed on 06/25/2019, Patent No. 10,942,688 which is a continuation-in-part of 16/451,913, filed on 06/25/2019, Patent No. 10,817,230 which is a continuation-in-part of 16/452,041, filed on 06/25/2019, Patent No. 10,929,548.

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a SYSTEM AND METHOD FOR IMPLEMENTING POLICY-BASED PRINTING OPERATIONS FOR DOCUMENTS HAVING CONFIDENTIAL INFORMATION.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claim 1: “. . . identifying potential confidential information in an electronic document received at a private job server in a private domain, sending preview image data of the electronic document to an administrator device in the private domain, setting a status of the electronic document based on the potential confidential information, receiving a request to access to the electronic document from a user in a public domain, determining whether the user is allowed to access the electronic document according to the status, and sending the electronic document to the public domain based upon the determination.”
b.	Claim 9: “. . . validating a user within a public domain at a private authentication server, determining a private policy server for the user according to a private domain for the user at a public policy server within the public domain, receiving a print job request from the public policy server for an electronic document stored at a private job server in the private domain, wherein the electronic document includes identified information, retrieving a policy corresponding to the user from the private policy server, determining a status of the electronic document, wherein the status is set by an administrator based on the identified information, and determining whether the electronic document having the status can be sent to the public domain according to the policy.”
c.	Claim 15: “. . . a public policy server coupled to a printing device in a public domain, wherein the public policy server has a protocol connection to the private authentication server; a private policy server to provide a policy to the public policy server based on a private domain associated with the user; and a private job server having a job list of a plurality of print jobs, wherein the user selects an electronic document from the job list according to the policy to print to the printing device, wherein the public policy server determines whether the electronic document has a status associated with identified information determined by the private job server is accessible from the private job server.”
d.	Regarding claims 2-8, 10-14, 16-20, the instant claims are dependent on allowable claims and are thus allowable.

The closest prior art, such as Brisebois et al. (US 9,990,506), Deter et al. (US 2014/0063531), Bhatia (US 2013/0103575), and Kakigi (US 2008/0034403), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above limitations obvious.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brisebois et al. (US 9,990,506) discloses a system may apply a set of security and data access policies to any data or metadata provided to the classification system for processing and storage. These security and data access policies can include any policy for regulating the storage and access of data obtained or generated by the data collection system.
	Deter et al. (US 2014/0063531) discloses DNS Server has a list of domain names and corresponding IP addresses and responds to requests from devices on the network for IP addresses corresponding to particular hostnames. The configuration server stores one or more configuration policies for printing and imaging devices, which policies specify configuration settings for printing and imaging devices on the network.
	Bhatia (US 2013/0103575) discloses a network-connected printer refers to a printer that is connected to a network, to be capable of obtaining content, sending and receiving messages, accessing network content, and/or accessing applications via a network.
	Kakigi (US 2008/0034403) discloses a printing system comprising an information processing apparatus adapted to output print data, a policy server adapted to manage policy information that defines at least a printing restriction among restrictions on functions relating to the print data, and a printing apparatus.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675